In an action to recover damages for breach of a covenant against incumbrances in a deed, defendants appeal from a judgment of the Supreme Court, Nassau County, entered February 28, 1963, upon the opinion-decision of the court after a nonjury trial, in favor of the plaintiff and against the defendants. Appeal dismissed, without costs. The notice of appeal was not timely served (People ex rel. Manhattan Stor. & Warehouse Co. v. Lilly, 299 N. T. 281; Berkson v. Sehneiderman, 280 App. Div. 142; Matter of Stern Bros. [Livingston], 2 A D 2d 553; Kail é Kali v. Nussbaum, 10 A D 2d 647). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.